 1
                                                                            JS-6
 2

 3

 4

 5

 6

 7

 8                   IN THE UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   FAST TRAK INVESTMENT                     )   CASE NO.: 8:17-cv-01142-CJC-KES
11   COMPANY, LLC, a limited liability        )
     company;                                 )   ORDER OF DISMISSAL WITHOUT
12                                            )   PREJUDICE AND RETENTION OF
            Plaintiffs,                       )   JURISDICTION PURSUANT TO
13
                                              )   CALIFORNIA RULE OF CIVIL
14   v.                                       )   PROCEDURE §664.6
                                              )
15    THERESA AND STEPHEN WHITE, a )
16    married couple; LAWRENCE MOY,           )
      individually and as a partner of the    )
17    MOY & FERNANDEZ LAW GROUP, )
      and principal for the LAW OFFICE OF )
18
      LAWRENCE A. MOY, ESQ.;                  )
19    NORMAN G. FERNANDEZ,                    )
      individually and as a partner of the    )
20    MOY & FERNANDEZ LAW GROUP, )
21    and as principal for The Law Offices of )
      Norman G. Fernandez; MOY &              )
22    FERNANDEZ LAW GROUP, a law              )
      partnership; DOES 1 – 10, inclusive;    )
23
      BLACK PARTNERSHIPS 1-10,                )
24    inclusive; WHITE CORPORATIONS 1- )
      10, inclusive.                          )
25                                            )
26           Defendants.                      )

27

28       

         REQUEST FOR DISMISSAL WITHOUT PREJUDICE; REQUEST TO RETAIN JURISDICTION
                                           1
 1         Plaintiff Fast Trak Investment Company, LLC's request to dismiss all claims
 2   against Defendants Norman Gregory Fernandez, individually and for the Law Offices
 3   of Norman G. Fernandez without prejudice, and the concurrent request that this Court
 4   retain jurisdiction over the matter has been received and reviewed. Good cause
 5   appearing, the Request is hereby
 6         GRANTED.
 7         The Clerk is directed to enter dismissal without prejudice, and the Court will
 8   retain jurisdiction until further notice, but not beyond March 16, 2022.
 9

10         IT IS SO ORDERED.
11   Date: April 1, 2019                    UNITED STATES DISTRICT COURT
12
                                            By
13
                                            Honorable Cormac J. Carney
14                                          Judge for the Central District of California
15

16

17

18

19

20

21

22

23

24

25

26

27

28

            REQUEST FOR DISMISSAL WITHOUT PREJUDICE; REQUEST TO RETAIN JURISDICTION
                                              2
